UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CONGREGATION RABBINCAL
 COLLEGE OF TARTIKOV, INC., et al.,

                                Plaintiffs,                        No. 07-CV-6304 (KMK)

                        v.                                                 ORDER

 VILLAGE OF POMONA, N.Y., et al.,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       On April 19, 2018, after a bench trial and the Court’s entry of Judgment and Mandatory

Injunction granting Plaintiffs’ claims in part (the “Judgment”), (Dkt. No. 356), Plaintiffs filed a

Motion for Attorneys’ Fees and Costs (the “Original Motion”), (Dkt. Nos. 360–73). Defendants

filed an Opposition to the Original Motion on June 4, 2018. (Dkt. Nos. 377–79.) On June 21,

2018, Plaintiffs filed a Reply. (Dkt. Nos. 380–84.) The Original Motion was subsequently

stayed pending the outcome of an appeal of the Court’s Judgment. (Dkt. No. 385.) On

December 20, 2019, the Second Circuit issued an Opinion that affirmed certain portions of the

Judgment, reversed other portions, and vacated the Judgment with respect to certain claims for

which the Second Circuit found Plaintiffs lacked standing. (Dkt. No. 386.) The Court entered a

judgment on March 19, 2020 dismissing the claims for which the Second Circuit found that

Plaintiffs lacked standing. (Dkt. No. 390.)

       On March 24, 2020, Plaintiffs filed a letter setting forth a proposed briefing schedule to

supplement their Original Motion. (Letter from Donna C. Sobel, Esq. to Court (Mar. 24, 2020)

(“Sobel Mar. 24 Letter”) 1–2 (Dkt. No. 391).) Plaintiffs noted that they intended to “supplement

their . . . [Original Motion] to request attorney’s fees incurred with respect to the proceedings

before . . . the Second Circuit for the portions of the . . . Court’s Order and Judgment that were
upheld,” and proposed that the Parties engage in simultaneous briefing. (Id.) Defendants

objected to Plaintiffs’ proposed supplemental filing and briefing schedule, arguing that Plaintiffs

should file a separate motion with respect to attorneys’ fees from the appeal, and that any

supplemental briefing on the Original Motion should be considered separately. (Letter from

John F. X. Peloso, Jr., Esq. to Court (Mar. 25, 2020) (“Mar. 25 Peloso Letter”) 1–2 (Dkt. No.

392).)

         In the interests of efficiency, Plaintiffs shall file a new Motion for Attorneys’ Fees and

Costs (the “Motion”) that consolidates arguments that supplement the Original Motion and

arguments related to attorneys’ fees with respect to the appeal and any other events subsequent to

the filing of the Original Motion. Plaintiffs shall file this Motion by no later than May 14, 2020.

Defendants shall file their opposition papers by no later than June 29, 2020. Plaintiffs shall file a

reply by no later than July 29, 2020. Sur-reply papers will not be accepted unless prior

permission of the Court is given.

         Counsel are reminded that there is a strict page limit, which will be extended only in

extreme circumstances.

         Any pending deadlines found in the Federal Rules of Civil Procedure or in any applicable

statute are hereby stayed until the date the Motion is decided.

         If oral argument is requested, it may be scheduled by the Court.




                                                       2
       In light of the supplemental Motion to be filed by Plaintiffs, the Court dismisses the

Original Motion without prejudice. The Clerk of the Court is respectfully directed to terminate

this pending Motion, (Dkt. No. 360).

SO ORDERED.

DATED:        March 30, 2020
              White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE




                                                    3
